DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/201 has been entered.
This office action is responsive to the amendment filed on 3/30/2021. As directed by the amendment: claims 1, 2, 13-15 and 22 have been amended; claim 17 previously cancelled.  Thus, claims 1-16 and 18-22 are presently pending in this application.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over  Gredig et al. (EP 2364686 B1) in view of King et al. (US 2011/0237400).
Regarding claim 15, Gredig et al. discloses a device 100 (figs. 1 -2) for therapy or exercise (see abstract), the device comprising:
a frame 102 (fig. 1);

a foot crank system 104 (including 104r and 1041) coupled to the frame 102 (fig.1-2);
a hand crank system 106 (including 106r and 1061, fig. 1 -2) coupled to the frame 102; and
a motor EB (electric motor braking device EB”, see [0031] of English translation) operable in a plurality of user selectable operating modes (“Various operating modes” and “The person to be trained … chooses z. B. on the control panel 108, a desired performance (P patient), to be trained”, see [0038] of English translation) including an active mode of operation and a passive mode of operation (“The training device according to the invention makes it possible for both the person to be trained to deliver a defined power to the training device and a defined power provided by the training device to the person. The training device according to the invention thus allows the person to be trained to be actively moved or passively moved”, see [0010] of English translation), the motor configured to selectively power the foot crank system and the hand crank system (“by means of coupling”, see [0033] of English translation and fig. 5) in the active mode of operation and the passive mode of operation (“actively move or passively move”, see [0010] and [0031] of English translation), wherein the active mode includes a powering sub-mode and a resistance sub-mode (see [0015] of English translation)
Gredig et al. further discloses wherein in the powering sub-mode, the motor E provides a driving force (“a driving power (P motor)”, see [0038]) under section 3 speed thresholds (not-to-exceed) that determine the level of resistance to be applied by the brakes or alternatively any proportional, linear, non-linear or other relationship between speed and resistance may be set as desired (see [0119]). Since Gredig et al.  already teach that a desired speed and training duration may be selected by means of control panel 108 (see [0038] under section 5. Mobilisierung), therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Gredig et al. ‘s reference, such that the user selected rotation speed is a user selected not-to-exceed rotational speed (speed threshold), as suggested and taught by King et al., for the purpose of providing an improved exercise device (see [0004]) that allows the user or their clinician to vary the level of resistance that determine the level of resistance to be applied by the brakes which may be set as desired (see [0119]).
Regarding claims 19-21, Gredig et al. discloses wherein operation of the motor in the passive mode includes the motor provides a powering force to at least one of the foot crank system and the hand crank system to cause a rotation of at least one of the foot crank and the hand crank (“passively moved at a predetermined speed”, see [0022] .
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gredig et al./King et al. and further in view of Mercado et al. (US 2002/0049122)
Regarding claims 16 and 18, Gredig et al. discloses a display device 108 coupled to the frame 102 (fig. 1), the display device is an operating panel coupled to the control device (see [0027 of English translation), and wherein operation of the motor in the resistance sub-mode includes the motor provides a resistive force to at least one of the foot crank system and the hand crank system (“resistance to movement”, see [0012] and [0015] , and “the electric motor E now has to generate a braking power (P brake)”, see [0038] under section 4. Training in the performance are), but does not disclose that the display device that enables a selection of an operation mode of the device, wherein the user may select a level of resistance via the display device. However, Mercado et al. teaches a device (figs 18-19) for exercise and therapeutic training (see abstract), the device comprising a motor 710 (fig. 27), see [0138]), a crank system and a display device 79 (fig. 19 and 27, “panel 79” with “display 820”, see [0133]) configured to allow a user to select a mode of operation of the device or enables a selection of  an operation mode of the device (via switches 822 having various set of functions, see .
Response to Arguments
Applicant’s arguments with respect to independent claim 15  have been considered but are not persuasive for the following reasons:
It is noted that claim 15 does not include the newly added limitation “in use, a user input force resists rotation of the at least one of the foot crank and the hand crank 
Therefore, all claimed limitations of claim 15 are met by the prior art of Gredig et al./King et al. , as interpreted above in light of the Amendment.
Allowable Subject Matter
Claims 1-14 and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1 and 22 are allowable in light of Applicant’s amendment and remarks (pages 8-11) filed on 3/30/2021. Specifically, the prior art of record fails to teach or render obvious “the motor provides a driving force to at least one of the foot crank system and the hand crank system to rotate at least one of the foot crank and the hand crank at a user selected not-to-exceed rotational speed such that, in use, a user input force resists rotation of the at least one of the foot crank and the hand crank so that a rotational speed of the least one of the foot crank and the hand crank is maintained at or below the user selected not-to- exceed rotational speed”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG D THANH/Primary Examiner, Art Unit 3785